DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 are pending in Instant Application.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 08/07/2019 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.

3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1-2, 5, 7-10, and 13, and 15-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Boydens et al. (USPGPub 2018/0325013) in view of Lang et al. (USPGPub 2020/0077595).	As per claim 1, Boydens discloses an agricultural baling system, comprising: 	an agricultural baler (see at least Figure 1; item 12) comprising:  		5a baler chassis (see at least Figure 1; item 12); 		a pickup carried by the baler chassis (see at least paragraph 0082; wherein baler 12 includes at its forwardmost end a pick-up 42…the pick-up 42 consists of a rotatable pick-up cylinder) and comprising a plurality of tines (see at least paragraph 0083; wherein the pick-up cylinder includes an array of externally projecting tines); 		a baling chamber carried by the baler chassis (see at least paragraph 0083; wherein the baler for baling within one or more internal chambers); 	a tow vehicle (see at least Figure 1; item 11) coupled to the agricultural baler (see at least Figure 1; item 12), the tow vehicle comprising: 		a vehicle chassis (see at least Figure 1; item 11);  		15a plurality of steerable wheels carried by the vehicle chassis (see at least Figure 1; items 13a, 13b); 		a steering mechanism coupled to the steerable wheels and configured to adjust at least one of the steerable wheels (see at least paragraph 0069; wherein the steering mechanism includes front wheel axles 19, 21 that permit the front wheels 13a, 13b to rotate about respective horizontal axes 22, 23 defined on either side of the front of the tractor 11); 		a windrow sensor carried by the vehicle chassis and configured to output a windrow signal indicative of at least a width of a windrow in front of the tow vehicle (see at least paragraph 0102; wherein shaded image 83 representing the output of the sensor 43 at a given instant during its operation. Image 83 is a two-dimensional image that is the instantaneous transverse cross-section of the swath 50 as detected by the sensor 43); and  		a controller operably coupled to a the steering mechanism (see at least paragraph 0069; wherein the steering mechanism includes front wheel axles 19, 21 that permit the front wheels 13a, 13b to rotate about respective horizontal axes 22, 23 defined on either side of the front of the tractor 11), and the windrow sensor (see at least Figure 1; item 43)20, the controller being configured to:  - 14 -Docket No. 54683PATENT 			receive the windrow signal (see at least paragraph 0102; wherein shaded image 83 representing the output of the sensor 43 at a given instant during its operation. Image 83 is a two-dimensional image that is the instantaneous transverse cross-section of the swath 50 as detected by the sensor 43);			output a steering signal to the steering mechanism to adjust at least one of the steerable wheels by an adjustment when the determined difference exceeds the threshold difference, the adjustment being based at least partially on the received windrow signal (see at least paragraph 0050; wherein cause the at least one actuator to steer the trailer or baler (as appropriate) relative to the tractor in dependence on at least one output of the one or more sensors in order to optimise the ingestion of crop material via the pickup, and to operate the steering mechanism of the tractor in dependence on the at least one output such that the tractor moves along the swath without any of the ground-engaging members running over the swath…see at least paragraph 0099; wherein One control approach may involve seeking to maintain the transverse centre of the baler pickup 42 aligned with the middle 50a of the swath 50 (also referred to herein as the line of the swath 50) unless a sensor in the baler 12 (the output of which sensor being input to the controller 44) indicates uneven filling of a bale-forming chamber inside the baler 12). Boydens does not explicitly mention a first sensor configured to output a first bale density signal indicative of a first bale density of a forming bale at a first location in the baling chamber; and  10
a second sensor configured to output a second bale density signal indicative of a second bale density of the forming bale at a second location in the baling chamber; and a controller operably coupled to the first sensor, the second sensor; receive the first bale density signal, the second bale density signal; compare the first bale density to the second bale density; and determine a difference between the first bale density and the second 5bale density exceeds a threshold difference.	However Lang does disclose:	a first sensor configured to output a first bale density signal indicative of a first bale density of a forming bale at a first location in the baling chamber (see at least paragraphs 0073-0074; wherein the processor 326 of the controller 322 is configured to adjust the size and shape of the pre-compression chamber 70 based at least in part on a detected “bale attribute” of the forming bale 186. More specifically, the processor 326 is configured to receive a continuous stream of information from the sensors 334, 338, 342, 346 regarding one or more bale attributes of the forming bale 186…the detected “bale attribute” may include, but is not limited to, the density reading at a particular location within the forming bale 186); and  10	a second sensor configured to output a second bale density signal indicative of a second bale density of the forming bale at a second location in the baling chamber (see at least paragraphs 0073-0074; wherein the processor 326 of the controller 322 is configured to adjust the size and shape of the pre-compression chamber 70 based at least in part on a detected “bale attribute” of the forming bale 186. More specifically, the processor 326 is configured to receive a continuous stream of information from the sensors 334, 338, 342, 346 regarding one or more bale attributes of the forming bale 186…the detected “bale attribute” may include, but is not limited to, the density reading at a particular location within the forming bale 186); and	a controller operably coupled to the first sensor, the second sensor (see at least paragraphs 0073-0074; wherein sensors 334, 338, 342, 346);	receive the first bale density signal, the second bale density signal (see at least paragraphs 0073-0074; wherein the processor 326 of the controller 322 is configured to adjust the size and shape of the pre-compression chamber 70 based at least in part on a detected “bale attribute” of the forming bale 186. More specifically, the processor 326 is configured to receive a continuous stream of information from the sensors 334, 338, 342, 346 regarding one or more bale attributes of the forming bale 186…the detected “bale attribute” may include, but is not limited to, the density reading at a particular location within the forming bale 186); 	compare the first bale density to the second bale density (see at least paragraphs 0073-0075; wherein the processor 326 is configured to receive a continuous stream of information from the sensors 334, 338, 342, 346 regarding one or more bale attributes of the forming bale 186..if the real-time vertical profile 366 indicates that the bale density is low proximate the top edge 194 of the deposit surface 182 (see FIG. 7B), the processor 326 will output signals to the second set of actuators 162); and	determine a difference between the first bale density and the second 5bale density exceeds a threshold difference (see at least paragraphs 0073-0075; wherein the processor 326 is configured to receive a continuous stream of information from the sensors 334, 338, 342, 346 regarding one or more bale attributes of the forming bale 186.. the user inputs may include, but are not limited to, a vertical density profile, a desired density reading at a particular location within the forming bale 186…if the real-time vertical profile 366 indicates that the bale density is low proximate the top edge 194 of the deposit surface 182 (see FIG. 7B), the processor 326 will output signals to the second set of actuators 162. This indicates that once the sensors provide information regarding the bale density, the processor will use that information to determine if the bale density is low or not (compare and determine difference) based on the desired density readings)).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Lang with the teachings as in Boydens. The motivation for doing so would have been to influence the manner in which the crop material 30 travels through the pre-compression chamber 70, is directed into the compression chamber 96, and ultimately establishes the pattern in which the crop material 30 is deposited onto the deposit surface 182 of the forming bale 186, herein referred to as the deposit distribution 190, see Lang paragraph 0037.	As per claims 2 and 10, Boydens disclose wherein the output windrow signal is further indicative of at least one of a relative position, a height, or a shape of the windrow in front of the tow vehicle (see at least paragraph 0101; wherein FIG. 6 illustrates by way of the window pane-shaded image 81 the form of a swath 50 over a distance 82 extending forwardly of the sensor 43 that is detectable by the sensor 43. The distance is identified as the parameter “viewing Distance” in FIG. 6 that as desired may be used as an input to the controller 44. Similarly the swath height parameter visible in FIG. 6 may be used as a control or calculation input, especially when adopting the COG calculation method described below).  		As per claims 5 and 13, Boydens disclose wherein the steering signal causes the steering mechanism to adjust at least one of the steerable wheels so the tow vehicle travels forward in a non-sinusoidal fashion (see at least abstract; wherein The tractor-trailer combination includes a control apparatus that operates in dependence on at least one output of the one or more sensors to operate the steering mechanism of the tractor in dependence on the at least one output such that the tractor moves along the swath without any of the ground-engaging members running over the swath).  	As per claims 7 and 15, Lang disclose wherein at least one of the first sensor or the second 5sensor comprises a potentiometer disposed in the baling chamber (see at least paragraph 0071; wherein the processor 326 may include additional sensors (not shown) to determine the orientation of the compression surface 254 within the compression chamber 96 in place of or in addition to the crank arm position sensor 33).  	As per claims 8 and 16, Boydens disclose wherein the windrow sensor comprises an optical sensor placed at a front of the tow vehicle (see at least paragraph 0087; wherein sensor 43 may be an optical device).  	10As per claim 9, Boydens discloses a method of controlling a travel path of an agricultural baling system comprising a baler (see at least Figure 1; item 12) and a tow vehicle towing (see at least Figure 1; item 11) the baler, the method being performed by a controller and comprising: 	receiving a windrow signal from a windrow sensor of the vehicle, the windrow 20signal being indicative of at least a width of a windrow in front of the tow vehicle (see at least paragraph 0102; wherein shaded image 83 representing the output of the sensor 43 at a given instant during its operation. Image 83 is a two-dimensional image that is the instantaneous transverse cross-section of the swath 50 as detected by the sensor 43); see at least paragraph 0050; wherein cause the at least one actuator to steer the trailer or baler (as appropriate) relative to the tractor in dependence on at least one output of the one or more sensors in order to optimise the ingestion of crop material via the pickup, and to operate the steering mechanism of the tractor in dependence on the at least one output such that the tractor moves along the swath without any of the ground-engaging members running over the swath…see at least paragraph 0099; wherein One control approach may involve seeking to maintain the transverse centre of the baler pickup 42 aligned with the middle 50a of the swath 50 (also referred to herein as the line of the swath 50) unless a sensor in the baler 12 (the output of which sensor being input to the controller 44) indicates uneven filling of a bale-forming chamber inside the baler 12). Boydens does not explicitly mention receiving a first bale density signal from a first sensor of the baler, the first bale density signal being indicative of a first bale density of a forming bale at a first location in a baling chamber; receiving a second bale density signal from a second sensor of the baler, the second bale density signal being indicative of a second bale density of the forming bale at a second location in the baling chamber; comparing the first bale density to the second bale density; and determining a difference between the first bale density and the second bale density exceeds a threshold difference.see at least paragraphs 0073-0074; wherein the processor 326 of the controller 322 is configured to adjust the size and shape of the pre-compression chamber 70 based at least in part on a detected “bale attribute” of the forming bale 186. More specifically, the processor 326 is configured to receive a continuous stream of information from the sensors 334, 338, 342, 346 regarding one or more bale attributes of the forming bale 186…the detected “bale attribute” may include, but is not limited to, the density reading at a particular location within the forming bale 186); 	receiving a second bale density signal from a second sensor of the baler, the second bale density signal being indicative of a second bale density of the forming bale at a second location in the baling chamber (see at least paragraphs 0073-0074; wherein the processor 326 of the controller 322 is configured to adjust the size and shape of the pre-compression chamber 70 based at least in part on a detected “bale attribute” of the forming bale 186. More specifically, the processor 326 is configured to receive a continuous stream of information from the sensors 334, 338, 342, 346 regarding one or more bale attributes of the forming bale 186…the detected “bale attribute” may include, but is not limited to, the density reading at a particular location within the forming bale 186);	comparing the first bale density to the second bale density (see at least paragraphs 0073-0075; wherein the processor 326 is configured to receive a continuous stream of information from the sensors 334, 338, 342, 346 regarding one or more bale attributes of the forming bale 186..if the real-time vertical profile 366 indicates that the bale density is low proximate the top edge 194 of the deposit surface 182 (see FIG. 7B), the processor 326 will output signals to the second set of actuators 162); and	determining a difference between the first bale density and the second bale density exceeds a threshold difference (see at least paragraphs 0073-0075; wherein the processor 326 is configured to receive a continuous stream of information from the sensors 334, 338, 342, 346 regarding one or more bale attributes of the forming bale 186.. the user inputs may include, but are not limited to, a vertical density profile, a desired density reading at a particular location within the forming bale 186…if the real-time vertical profile 366 indicates that the bale density is low proximate the top edge 194 of the deposit surface 182 (see FIG. 7B), the processor 326 will output signals to the second set of actuators 162. This indicates that once the sensors provide information regarding the bale density, the processor will use that information to determine if the bale density is low or not (compare and determine difference) based on the desired density readings)).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Lang with the teachings as in Boydens. The motivation for doing so would have been to influence the manner in which the crop material 30 travels through the pre-
Claims 3 and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Boydens et al. (USPGPub 2018/0325013), in view of Lang et al. (USPGPub 2020/0077595), and further in view of Hiramatsu et al. (USPGPub 2017/0131722).	15As per claims 3 and 11, Boydens and Lang do not explicitly mention wherein the controller is further configured to output an interval steering signal to the steering mechanism to adjust at least one of the steerable wheels after a set time period has elapsed since a last adjustment of the steerable wheels.	However Hiramatsu does disclose:	wherein the controller is further configured to output an interval steering signal to the steering mechanism to adjust at least one of the steerable wheels after a set time period has elapsed since a last adjustment of the steerable wheels (see at least paragraph 0050; wherein the automatic traveling means receives electric waves transmitted from the GPS satellites 37, finds the position information of the vehicle body at set time intervals in the mobile communication device 33, and finds displacement information and azimuth information of the vehicle body from the gyro sensor 31 and the azimuth sensor 32, and controls the steering actuator 40, the speed change means 44, the lifting actuator 25, the PTO switching means 45, the brake device 46, the engine controller 60 and the like so as to make the vehicle body travel along a set route R set previously based on the position information and the azimuth information, thereby working automatically).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Hiramatsu with the teachings as in Boydens and Lang. The motivation for doing so would have been to reduce detection sensitivity when detection range thereof reaches an outside of a set work area so as to detect only an obstacle in the work area, see Hiramatsu paragraph 0006.

Claims 4 and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Boydens et al. (USPGPub 2018/0325013), in view of Lang et al. (USPGPub 2020/0077595), in view of Hiramatsu et al. (USPGPub 2017/0131722), and further in view of Official Notice.	As per claims 4 and 12, Boydens, Lang, and Hiramatsu disclose the claimed invention except for wherein the set time period is between 2 seconds 20and 6 seconds. It would have been an obvious matter of design choice to change the time period, since such a modification would have involved a mere change in the size of the time period. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).  

Claims 6 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Boydens et al. (USPGPub 2018/0325013), in view of Lang et al. (USPGPub 2020/0077595), and further in view of Official Notice.As per claims 6 and 14, Boydens and Lang disclose the claimed invention except for wherein the threshold difference is at least 20% of the larger of the first bale density and the second bale density. It would have been an obvious matter of design choice to change the threshold difference, since such a modification would have involved a mere change in the size of the threshold difference. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).  

Relevant Art
The prior art made of record and not relied upon are considered pertinent to applicant’s disclosure:	USPGPub 2019/0098835 – Provides agricultural balers, in particular, the present disclosure relates to a method of controlling a size of agricultural crop packages (e.g., bales) produced by agricultural balers.	USPGPub 2016/0270296 – Provides a square agricultural baler, which is provided for gathering crop material, forming slices of crop material from the gathered crop material, and pressing square bales from the slices.	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326. The examiner can normally be reached M - F: 9:00AM- 5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662